485BPOS As filed with the Securities and Exchange Commission on April 28, 2017 1933 Act Registration Number: 033-53698 1940 Act Registration Number: 811-07322 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 93 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 94 (Check appropriate box or boxes.) The Integrity Funds (Exact name of Registrant as Specified in Charter) 1 North Main Street, Minot, North Dakota 58703 (Address of principal offices) (Zip code) Registrant’s Telephone Number, Including Area Code 701-852-5292 Shannon D. Radke, 1 North Main Street, Minot, ND 58703 (Name and Address of Agent for Service) With Copies to: Deborah B. Eades, Vedder Price P.C., 222 North LaSalle Street, Suite 2600, Chicago, Illinois 60601 Approximate Date of Proposed Public Offering As soon as practicable after effectiveness It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on April 30, 2017, pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Shares of Beneficial Interest April 30, 2017 THE INTEGRITY FUNDS Class A, Class C and Class I Shares WILLISTON BASIN/MID-NORTH AMERICA STOCK FUND TICKER (CLASS A): ICPAX TICKER (CLASS C): ICPUX TICKER (CLASS I): ICWIX INTEGRITY GROWTH & INCOME FUND TICKER (CLASS A): IGIAX TICKER (CLASS C): IGIUX TICKER (CLASS I): IGIVX INTEGRITY HIGH INCOME FUND TICKER (CLASS A): IHFAX TICKER (CLASS C): IHFCX TICKER (CLASS I): IHFIX INTEGRITY DIVIDEND HARVEST FUND TICKER (CLASS A): IDIVX TICKER (CLASS C): IDHCX TICKER (CLASS I): IDHIX INTEGRITY ENERGIZED DIVIDEND FUND TICKER (CLASS A): NRGDX TICKER (CLASS C): NRGUX TICKER (CLASS I): NRIGX PROSPECTUS This prospectus is intended to provide important information to help you evaluate whether The Integrity Funds listed above may be right for you. Please read it carefully before investing and keep it for future reference. To learn more about how The Integrity Funds can help you achieve your financial goals, call Integrity Funds Distributor, LLC at 800-276-1262. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS WILLISTON BASIN/MID-NORTH AMERICA STOCK FUND—FUND SUMMARY 1 INTEGRITY GROWTH & INCOME FUND—FUND SUMMARY 6 INTEGRITY HIGH INCOME FUND—FUND SUMMARY 11 INTEGRITY DIVIDEND HARVEST FUND—FUND SUMMARY 15 INTEGRITY ENERGIZED DIVIDEND FUND—FUND SUMMARY 20 ADDITIONAL INFORMATION—INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES, AND RELATED RISKS 24 PORTFOLIO HOLDINGS DISCLOSURE 39 FUND MANAGEMENT 39 Investment Adviser 39 Portfolio Managers—WB/MNAS Fund, Growth & Income Fund, Dividend Harvest Fund, and Energized Dividend Fund 40 Sub-Adviser and Portfolio Managers—High Income Fund 41 Additional Information about Portfolio Managers 42 Manager-of-Managers 42 THE SHARES OFFERED 43 Class A Shares 43 Class C Shares 43 Class I Shares 44 HOW TO REDUCE YOUR SALES CHARGE 45 Class A Sales Charge Reductions 45 Class A Sales Charge Waivers 46 Additional Information 46 HOW TO BUY SHARES 46 Minimum Investments and Share Price 47 IMPORTANT INFORMATION ABOUT PURCHASES 47 USA PATRIOT Act 47 Purchases Made Through a Financial Adviser 48 Systematic Investing—The Monthomatic Investment Plan 48 SPECIAL SERVICES 49 Exchange Privilege 49 Share Class Conversions 49 Reinstatement Privilege 50 Telephone Privileges 50 HOW TO SELL SHARES 50 Systematic Withdrawal Program 51 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 51 Market Timing 51 DISTRIBUTIONS 53 Dividends and Distributions 53 Reinvestment Options 53 FEDERAL TAX MATTERS 53 NET ASSET VALUE 56 FUND SERVICE PROVIDERS 56 CERTAIN FEES PAID TO FINANCIAL INTERMEDIARIES 56 SHAREHOLDER INQUIRIES AND MAILINGS 57 FINANCIAL HIGHLIGHTS 57 WILLISTON BASIN/MID-NORTH AMERICA STOCK FUND FUND SUMMARY Investment Objective The Fund seeks to provide long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts with respect to purchases of Class A shares of the Fund if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund or in other funds in the Integrity/Viking family of funds. More information about these and other discounts is available from your financial professional and in “The Shares Offered; Class A Shares” on page 43 of the Fund’s prospectus, “How to Reduce Your Sales Charge” on page 46 of the prospectus and “Purchase and Redemption of Shares” on page B-50 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Class I Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of purchase price or redemption proceeds) 1.00% 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None Redemption Fee None None None Exchange Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.50% 0.50% 0.50% Distribution and Service (12b-1) Fees 0.50% 1.00% None Other Expenses 0.47% 0.47% 0.47% Total Annual Fund Operating Expenses 1.47% 1.97% 0.97% Example This example is intended to help you compare the cost of investing in the Fund with the costs of investing in other mutual funds. The example assumes you invest $10,000 in the Fund for the time periods indicated and then either redeem or do not redeem your shares at the end of a period. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Redemption No Redemption Class A Shares Class C Shares Class I Shares Class A Shares Class C Shares Class I Shares 1 Year $ 643 $ 302 $ 99 $ 643 $ 202 $ 99 3 Years $ 951 $ 637 $ 313 $ 951 $ 637 $ 313 5 Years $1,291 $1,116 $ 549 $1,291 $1,116 $ 549 10 Years $2,300 $2,540 $1,251 $2,300 $2,540 $1,251 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 55.17% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings made for investment purposes) in the stock of domestic and foreign issuers that are participating or benefitting from the development of the resources in the Williston Basin area (as described below) and/or Mid-North America area, encompassing the states of Arkansas, Colorado, Illinois, Iowa, Kansas, Louisiana, Minnesota, Mississippi, Missouri, Montana, Nebraska, New Mexico, North Dakota, Oklahoma, South Dakota, Texas, Wisconsin, and Wyoming; and the Canadian provinces of Alberta, Manitoba, and Saskatchewan (herein referred to as the “Region”); the “Williston Basin area” specifically encompasses western North Dakota, northwestern South Dakota, eastern Montana, the southern portion of the Canadian province of Saskatchewan, and the southwestern portion of the Canadian province of Manitoba. To pursue this strategy, the Fund invests primarily in companies that are (i) headquartered or maintain their principal place of business in the Region, or (ii) during the issuer’s most recent fiscal year, derived at least 50% of their revenues from goods produced or sold, investments made, or services performed in the Region, or (iii) during the issuer’s most recent fiscal year, have at least 50% of their assets in the Region, each as determined at the time of purchase. The Fund may invest in companies of any size. The companies in which the Fund invests may include smaller companies that have recently commenced operations and do not have significant revenues. The Fund’s investment adviser, Viking Fund Management, LLC (the “Investment Adviser”), will invest a significant amount of the Fund’s assets (although not exclusively) in companies it believes to have investment potential in the natural resources area (primarily energy and to a lesser extent, agribusiness, precious metals, and metals and mining), as well as in the companies that serve these sectors and/or service the Region. In connection with investing in companies engaged in the energy sector, the Fund may invest in companies that engage in hydraulic fracturing (which involves the injection of water, sand and chemicals under pressure into rock formations to stimulate oil or natural gas production). The Fund will invest primarily in the securities of U.S. issuers, but it may also invest in the securities of foreign issuers. The Fund’s investments in the securities of foreign issuers are typically in the form of depositary receipts, such as American Depositary Receipts (“ADRs”). The Fund’s portfolio management team considers a variety of factors when choosing investments for the Fund such as: (i) identifying companies and industries that appear to have the potential for above-average long-term performance based on projections of supply and demand of a resource and the state of the market; and/or (ii) identifying companies that are expected to show above-average growth over the long term as well as those that appear to be trading below their true worth. The Fund’s portfolio management team may consider selling a security if, among other considerations, its business fundamentals have deteriorated. Principal Risks As with all mutual funds, there is the risk that you could lose money through your investment in the Fund. Many factors affect the Fund’s net asset value and performance. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. General Risk: There is no assurance that the Fund will meet its investment objective. The prices of the securities in which the Fund invests may fluctuate, at times dramatically, and the Fund’s share price and the value of your investment may change. Since the value of the Fund’s shares can go up or down, it is possible to lose money by investing in the Fund. Style Risk: The Fund is managed according to an investment strategy that at times reflects either growth or value style investing, and therefore is subject to the risks associated with these styles. One risk is that a growth investing style may fall out of favor with investors for a period of time during which the Fund may underperform other funds that employ a different style. In addition, growth stocks typically are more volatile than value stocks due to their relatively high valuations and sensitivity to investor perceptions of the issuer’s growth potential. As a result, the price of a growth stock may experience a larger decline on a forecast of lower earnings or other negative development, than would a value stock. Furthermore, because the value of growth companies is a function of their expected earnings growth, there is a risk that such earnings growth may not occur or cannot be sustained. Value stocks may continue to be undervalued by the market for extended periods, including the entire period during which the stock is held by the Fund. Additionally, the events that the Investment Adviser believed would cause the stock price to increase may not occur as anticipated or at all.
